Case 2:18-cr-00168-GEKP Document 62 Filed 09/10/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
v.
NAHEEM HARDISON : No. 18-168

 
   

AND NOW, this GK, of

Hardison’s Motion for Compassionate

2021, upon consideration of Naheem

lease (Doc. No. 49), the Government’s Response in
Opposition (Doc. No. 51), and Mr. Hardison’s Reply in Support of his Motion for Compassionate
Release (Doc. No. 54), it is ORDERED that Mr. Hardison’s Motion (Doc. No. 49) is DENIED.
It is further ORDERED that Mr. Hardison’s Motion for a Hearing on his Motion for

Compassionate Release (Doc. No. 55) is DEEMED MOOT.

BY THE COURT:

  
  

veal he,)

G cK. PRATTER
UNITED STATES DISTRICT JUDGE

    
  
